Citation Nr: 0720285	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a left knee disability, including as secondary to the 
service-connected right knee disability.

2.  Entitlement to an increased evaluation for residuals, 
right knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for generalized 
anxiety disorder and depressive disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in which the RO declined to reopen the 
previously denied claim for service connection for a left 
knee disability, including as secondary to the service-
connected right knee disability, and denied increased 
evaluations for the service connected right knee and 
psychiatric disabilities. 

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing has 
been associated with the claims file.

The medical evidence reflects that the veteran required 
surgery for his service-connected right knee disability in 
May 2006.  A claim for a temporary total disability 
evaluation under either 38 C.F.R. § 4.29 or 4.30 is inferred 
and referred for appropriate action.

The issues of service connection for a left knee disability, 
including as secondary to the service-connected right knee 
disability, and of increased evaluations for the service-
connected right knee and psychiatric disabilities are 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An October 1975 rating decision denied service connection 
for a left knee disability, including as secondary to the 
service-connected right knee disability.  Notification of 
this decision was provided by letter dated January 12, 1976.  
The appellant did not appeal this decision and it is now 
final.  

2.  Evidence received since the October 1975 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., an etiological link between the current left 
knee disability and the service-connected right knee 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 1975 rating decision is 
new and material and the claim for service connection for a 
left knee disability, including as secondary to the service 
connected right knee disability, is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In an October 1975, the RO denied service connection for a 
left knee disability, including as secondary to the service-
connected right knee disability.  The decision was based on a 
finding that, while the medical evidence reflected that the 
veteran manifested a left knee disability, there was no 
evidence that the veteran was treated for a left knee injury 
during his active service, or that the service-connected 
right knee disability had contributed in any way to the left 
knee injury.

The RO provided notice of this decision to the appellant in 
January 1976.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Evidence received since the October 1975 rating decision 
includes VA treatment records dated in September 2006 
reflecting a diagnosis of bilateral knee pain secondary to 
meniscal pathology and degenerative joint disease.  The 
examiner opined that the veteran's subjective feeling of 
worsening left knee pain could possibly be due to overloading 
of the left knee, secondary to right knee pain.  

This evidence is new in that it was not previously of record.  
In addition, construed in the light most favorable to the 
veteran, this medical evidence presents a reasonable 
possibility that the veteran's left knee disability has been 
aggravated by his service connected right knee disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, service connection may be warranted.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
It is therefore material.
ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for a left 
knee disability, including as secondary to the service-
connected right knee disability.  To this extent only, the 
appeal is granted.


REMAND

The previously denied claim for service connection for a left 
knee disability, including as secondary to the service-
connected right knee disability, has been reopened based on 
an opinion by a VA treating physician that the veteran's 
subjective complaints of pain in the left knee may possibly 
be due to overloading of the left knee secondary to right 
knee pain.

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  However, temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In August 2004, the veteran underwent VA examination, at 
which time the examiner opined that it was less likely than 
not that the veteran's left knee disability was the result of 
the service-connected right knee disability.  However, this 
examination was conducted absent review of the veteran's 
claims file, to include service medical records and the 2006 
VA treatment records.  The examination cannot therefore be 
probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Concerning the claims for increased evaluations for the 
service connected right knee and psychiatric disabilities, 
the medical evidence reflects that the veteran underwent 
right knee surgery in May 2006.  In addition, the July 2004 
VA examination for mental disorder was also conducted absent 
review of the claims files.  

New VA examinations should be conducted to determine the 
nature, extent, and etiology of the claimed left knee 
disability, and to determine the nature and extent of the 
service-connected right knee and psychiatric disabilities.  
See 38 C.F.R. § 3.159(c)4.

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
for the claimed left knee and service-
connected right knee and psychiatric 
disabilities, including any and all 
treatment records from VA Medical Centers 
(VAMCs) in Lyons and East Orange, New 
Jersey from May 2005, that are not 
already of record.  

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his 
claimed left knee disability and the 
nature and extent of his service 
connected residuals, right knee injury 
and generalized anxiety disorder and 
depressive disorder.  All indicated tests 
and studies should be performed. The 
claims folder and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination. The 
examiner should summarize the medical 
history, including the onset and course 
of the left and right knee and 
psychiatric disabilities; describe any 
current symptoms and manifestations 
attributed to the left and right knee and 
psychiatric disabilities; and provide 
diagnoses for any and all orthopedic, 
neurological, muscle and psychiatric 
pathology manifested.

The examiner for the claimed knee 
disability should provide an opinion as 
to whether it is as likely as not that 
any diagnosed left knee pathology is 
secondary to the service-connected right 
knee disability or, in the alternative, 
if it is as likely as not that any 
diagnosed left knee pathology is the 
result of active service, or any incident 
therein. 

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a left knee disability, including as 
secondary to the service-connected right 
knee disability, and for increased 
evaluations for the service connected 
residuals, right knee injury and 
generalized anxiety disorder and 
depressive disorder, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


